PER CURIAM:
In these consolidated appeals, Michael J. Sindram appeals district court orders denying his motions for modification and clarification, reconsideration and for appropriate relief. We have reviewed the record and the district court orders and affirm on the reasoning of the district court. See United States v. Sindram, No. CR-96-111 (D. Md. Aug. 1, 2005; filed Aug. 12, 2005, entered Aug. 15, 2005; filed Sept. 6, 2005, entered Sept. 7, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED